UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

MICHAEL KURTEN,
Plaintiff, DECISION & ORDER
18-cv-0174-UWF
Vv.

COMMISSIONER OF SOCTAT SECURITY,
Defendant.

 

Preliminary Statement

 

Plaintiff Michael Kurten (“plaintifi” or “Kurten”) brings
this action pursuant to the Social Security Act (*Act”) seeking
review of the final decision of the Commissioner of Social Security
' (“the Commissioner"), which denied his application for benefits.
See Compl. (Docket # 1).~- Presently before the Court, are competing
motions for judgment on the pleadings. See Docket ## 11, 17. For
the reasons explained more fully below, plaintiff’s motion for
judgment on the pleadings (Docket # 11) is granted, the
Commissioner’s motion for judgment on the pleadings (Docket # 17)
is denied, and the case is remanded for further proceedings
consistent with this Decision and Order.

-Procedural History

 

On February 21, 2014, plaintiff protectively filed his
application for disability insurance benefits pursuant to Title II
of the Act and for supplemental security income pursuant to Title
XVI of the Act, alleging physical and mental disabilities with an

onset date of July 14, 3010. See Administrative Record, Docket #
8 (*°AR"), at 153-62. His claim was initially denied. AR at 81-
92. Represented by counsel, plaintiff and a vocational expert
(the “VE") appeared before Administrative Law Christine Cooke (the
“ALJ") on June 28, ‘2016 for a hearing on the denial of his
application. AR at 36-52. The ALJ issued an unfavorable decision
on February 24, 2017. AR at 19-31. Plaintiff appealed that
decision to the Appeals Council (*AC"”} and provided additional
medical source statements from plaintiff's treating providers
Arvind Wadhwa, M.D. and physician assistant Julie Szafranski, RPAC
(AR at 11-15) and plaintiff’s treating psychiatrist Ronald Cooke,
M.D. (AR at 9). The AC did “not consider” the medical source
statement from the treating providers because they did “not show
a reasonable probability that it would change the outcome of the
decision.” AR at 2. ‘The AC determined that the letter from
plaintiff's treating psychiatrist did “not relate to the period at
issue” and therefore “does not affect the decision.” AR at 2.
The AC accordingly denied plaintiff's request for review on
December 4, 2017, making it the final decision of the Commissioner.
AR at 1-5.

Plaintiff commenced this action on February 2, 2018 (Docket
# 1) and filed his motion for judgment on the pleadings on December
6, 2018 (Docket # 11). The Commissioner filed his motion for
judgment on the pleadings on February 4, 2019 (Docket # 17), and

plaintiff replied on February 25, 2019 (Docket # 17).
For purposes of this Decision and Order, the Court assumes
the parties’ familiarity with the medical evidence, the ALJ's
decision, and the standard of review, which requires that the
Commissioner’s decision be supported by substantial evidence. See

Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007) (so long as

 

a review of the administrative record confirms that “there is
substantial evidence supporting the Commissioner‘’s decision,” and
“the Commissioner applied the correct legal standard,” the
Commissioner’s determination should not be disturbed) , cert.
denied, 551 U.S. 1132 (2007). |
Discussion

Kurten, who was 52 at the time of the ALJ’s decision {AR at
30-31), has degenerative disc disease of the lumbar spine,
scoliosis, and depressive disorder. AR at 22. Plaintiff makes
two primary arguments “in support of remand: (1) that the AC
improperly evaluated the medical source statement from Kurten’s
treating providers Dr. Wadhwa and Ms. Szafranski and from
plaintiff's treating psychiatrist Dr. Cooke and (2) that the ALJ
erroneously rejected part of an opinion from Dr. Ha Ko and treating
therapist Joseph G. Stankovich, LMHC. Pl.’s Mem. of Law in Support
of Mot. for J. on Pleadings (Docket # 11-1) at 13-21. Because I

agree with plaintiff that the AC erred in rejecting the medial
source statement from plaintiff's treating providers, I. do not
address plaintiff's remaining arguments .+*

In support of his appeal to the AC, plaintiff submitted a
Physical Residual Punctional Capacity Questionnaire dated November
10, 2016, which was signed by his treating physician assistant Ms.
Szafranski. AR at 11-15. It appears that Ms. Szafranski works at
Dr. Wadhwa's office (AR at 274-76} and the AC treated this opinion
as one from Dr. Wadhwa, plaintiff’s treating doctor (AR at 2}.
Ms. Szafranski opined that plaintiff had depression and bipolar
disorder (AR at 11-12) and that he would be “[i]ncapable of even
‘low stress’ jobs.” AR at 12. She opined that plaintiff could
sit, stand, and walk for less than two hours and only sit for 30

minutes at a time (AR at 13) and stand for 15 minutes at a time

 

1 Although the Court will refrain from addressing plaintiff’s other arguments
fully, I do note that they are not very persuasive. Contrary to plaintiff’s
assertions otherwise, the AL did explain why he credited parts of the opinion
from Dr. Ko and Therapist Stankovich. Dr. Ko and Therapist Stankovich opined
that plaintiff would be absent from work four days per month. AR at 242. The
ALJ found this aspect of the opinion not to be credible, explaining that “their
treatment records and the medical source statement do not support a reason for
[plaintiff] to miss 4 days of work per month.” AR at 27. The ALJ further
explained that “as indicated in their reports, [plaintiff] spent a lot of time
running an antique business, caring for his parents, and doing things with his

girlfriend.” AR at 27. Although Kurten may disagree with this assessment, it
is simply not true that the ALJ “failed to explain why she did not incorporate
[this] key portion of the opinion in her RFC.” Docket # 11-1, at 15.

Nor is the Court convinced that the AC’s rejection of Dr. Cooke’s post-hearing
March 30, 2017 letter opinion as irrelevant “to the period at issue” wags wrong.
Dr. Cooke's letter is two short paragraphs and simply lists plaintiff's
diagnosis and medications and notes that “Mr. Kurten presents with a poor social
network, poor motivation and depressed mood. At this time, it is my opinion
that Mr. Kurten is not capable of any form of gainful employment.” AR at 9.
The letter does not provide any real substance nor does it explicitly refer to
the relevant time period, aside from a passing acknowledgment that plaintiff
has been treated for 17 years to address signs and symptoms of depression. AR
at 93.
(AR at 12). Ms. Szafranski further opined that plaintiff would
need to walk for periods of five minutes at intervals throughout
the day and would need to shift from sitting, standing, and walking
with 15 minute breaks. AR at 13. During periods of prolonged
sitting, Ms. Szafranski indicated that plaintiff wouid need to
have his legs elevated. AR at 13. According to Ms. Szafranski,
plaintiff could lift less than 10 pounds occasionally, rarely turn
her head, lock up, twist, stoop, and crouch but never climb ladders
or stairs. AR at 13-14. Significantly, Ms. Szafranski determined
that plaintiff would be absent more than four days per month, in
line with Dr. Ko and Therapist Stankovicnh’s opinion, which the ALJ
rejected. AR at 14. The AC “did not consider and exhibit this
evidence” because it “does not show a reasonable probability that
it would change the outcome of the decision.” AR at 2.

“Pursuant to 20 C.F.R. § 416.1470{(b), the AC must consider
additional evidence that a claimant submits after the ALJ's
decision if it is new, material, and relates to the period on or

before the ALJ's decision.” Hollinsworth v. Colvin, No. 15-CV-

 

543-FPG, 2016 WL 5844298, at *3 (W.D.N.¥. Oct. 6, 2016); Hightower
v. Colvin, No. 12-cv-6475, 2013 WL 3784155, at *3 (W.D.N.¥. July
18, 2013) ("The Appeals Council must accept the evidence so long
as it is new, material, and relates to the period on or before the
date of the ALJ’s decision.”). Where “the additional evidence

undermines the ALd's decision, such that it is no longer supported
by substantial evidence, then the case should be reversed and

remanded.” Webster v. Colvin, 215 F. Supp. 3d 237, 244 (W.D.N.Y.

 

2016).

The Commissioner appears to concede that Ms. Szafranski’s
opinion is new and relates to the relevant period, but argues that
it was not material because it would not change the outcome of the
decision. See Docket # 17-1, at 8-9. The AC never included or
even mentioned this reasoning in its decision and it is therefore

not a basis for affirming its findings. Cintron v. Berryhill, No.

 

16-cv-7731, 2018 WL 1229731, at *12 (S.D.N.¥Y. Mar. 6, 2018)
(finding that the Commissioner supplied post hoc, rationalizations
for the Ac rejecting a treating doctor’s opinion but concluding
that the AC “did not discuss any of these reasons in its
decision”). “[E]ven if the new evidence was disputed by other
evidence in the record, that ‘provides no basis for excusing the
agency from the requirement that it make findings as to the impact
of the treating physician rule and provide good reasons for
rejecting a treating physician’s opinion.’” Id. (quoting Garcia

v. Comm’r of Soc. Sec., 208 F. Supp. 3d 547, 554 (S.D.N.Y. 2016)).

 

“The treating physician rule . . . applies to the Appeals
Council when it considers new evidence containing findings and
opinions of a treating physician. Djuzo v. Comm'r of Soc. Sec.,
No. 5:13-CV-272 GLS/ESH, 2014 WL 5823104, at *3 {(N.D.N.Y¥Y. Nov. 7,

2014}; see Asturias v. Colvin, No. 13-CV-143-JTC, 2014 WL 3110028,

 
at *5 (W.D.N.Y. July 7, 2014); Toth v. Colvin, No. 5:12-CV-1532
(NAM/V&B), 2014 Wh 421381, at *5 (N.D.N.Y¥. Feb. 4, 2014}.

When an ALJ or Appeals Council refuses to assign a
treating physician's opinion controlling. weight, a
number of factors must be considered to determine the
appropriate weight to assign, including: {i) the
frequency of the examination and the length, nature and
extent of the treatment relationship; (ii) the evidence

in support of the treating physician's opinion; (111)
the consistency of the opinion with the record as a
whole; (iv) whether the opinion is from a specialist;

and (v) other factors brought to the Social Security
Administration's attention that tend to support or
contradict the opinion. See 20 C.F.R. § 404.1527(c).

Camarata v. Colvin, No. 6:14-CV-00578 MAD, 2015 WL 4598811, at *4

 

(N,D.N.¥. July 29, 2015). “Thus, when claimants submit to the
Appeals Council treating-physician opinions on the nature and
severity of their impairments during the relevant period of
disability, ‘the treating physician rule applies, and the Appeals

Council must give good reasons for the weight accorded to’ that

 

opinion.” Djuzo, 2014 WL 5823104, at *3 (quoting James Vv.
Commissioner of Soc. Sec., No. 0O6-CV-6180(DLI) (WP), 2009 Wh
2496485, at *10 (E.D.N.Y. Aug. 14, 2009)). “Failure to provide

‘good reasons' for not crediting the opinion of a claimant's
treating physician is a ground for remand.” Sneli v. Apfel, 177
F.3d 128, 134 (2d Cir. 1999) (citing Schaal v. Apfel, 134 F.3d
496, 505 (2a Cir. 1998}). “It is insufficient for the Appeals
Council to merely acknowledge that they reviewed new evidence from

a treating physician without providing such reasoning.” Seifried
ex rel. A.A.B. v. Commissioner of Soc. Sec., No. 6:13-CV~-0347

 

(LEK/TWD), 2014 WL 4828191, at *4 (N.D.N.Y. Sept. 29, 2014) (citing
another source).

Unfortunately, here, the AC provided no reasons - let alone
“good reasons” - for rejecting the treating source statement
submitted to it by plaintiff. By not providing any such reasons,
the AC failed in its responsibility to analyze the factors
discussed above when evaluating a treating source opinion.
Importantly, the record makes clear, and the government does not
appear to challenge, that Ms. Szafranski, as plaintiff’s treating
physician assistant associated with Dr. Wadhwa, was considered by

the AC to be plaintiff's treating doctor. Cf. Rosas-Nazario v.

 

Colvin, No. 14-CV-6085P, 2015 WL 5104548, at *3-4 (W.D.N.Y¥. Aug.
27, 2015) (*“Stuber [a doctor of osteopathic medicine] provided
treatment to Rosas-Nazario from April 2009 through at least
December 2011. . . . Thus, the record makes clear, and the
government does not challenge, that Stuber qualified as Rosas-
Nazario's treating physician. As such, the Appeals Council was
obligated to articulate an explanation for failing to give
controlling weight to Stuber's medical assessment.”). Here, by
the AC’s own admission, it treated Ms. Szafranski’s opinion as one
from Dr. Wadhwa, yet did not evaluate the opinion as required. AR
at 2. The AC's boilerplate denial of the new medical source

statement from Ms. Szafranski failed to satisfy the Commissioner’s
own regulations requiring that it give good reasons for rejecting
a treating source opinion.

The Court does have some reservations about the content of
Ms. Szafranski’s opinion.? For example, answers to critical
questions, such as “is your patient a malinger?” and are “the
limitations you have stated consistent with the objective medical
evidence in your patient’s medical record, the results of your
physical examinations of your patient, and your observations of
his response and lack thereof to various treatments?” were omitted
from the opinion. AR at 12, 15. The answers to these questions
are important in determining the credibility of the assessment and
deciding what weight to provide it. That the answers were not
provided is a conspicuous omission. Additionally, as the
Commissioner argues post hoc, Dr. Wadhwa had previously indicated
that plaintiff's disability was “not medical disability, is psych
related. Send my last office note.” AR at 244 (emphasis in

original). While this note is somewhat unclear, it appears to

 

2 The Commissioner now argues for the first time that Ms. Szafranksi’s opinion
conflicts with the record evidence. However, this opinion is consistent with
the opinion from plaintiff's other treating sources, Therapist Stankowski and
Dr. Ko, which similarly found that plaintiff would be absent for around four
days per month. The ALJ rejected this opinion, too, Taken together, the
opinion from Dr. Ko's office and the opinion from Dr, Wadhwa’s office are
actually consistent with onhe another. The absence of further reports or
additional details from plaintiff's treating sources may be explained by a
statement made by plaintiff's attorney at the hearing. There, plaintiff's
attorney indicated that plaintiff had been treated for 17 years at Dale
Association, but it would not release plaintiff's treatment notes. The ALJ
promised to issue a subpoena, but it is unclear if the records were ever
received, AR at 39 (in response to the attorney’s request for a subpoena, the
ALJ indicated “I can and I will issue a subpoena, but you know how that goes”).
support a contention that plaintiff’s limitations are because of
mental health, not physical impairments. Dr. Wadhwa‘'s opinion in
this respect seems to conflict with the later opinion from his
office that was provided to the AC indicating that plaintiff could
not walk or stand for significant periods of time. But even if
this is true, the Commissioner’s suggestion that remand is not
required is inadequate because “[b]oth the ALJ and the Appeals
Council have an affirmative obligation to develop the

administrative record.” Judge v. Comm’r of Soc. Sec,, No. 12-CV-

 

482, 2013 WL 785522, at *7 (N.D.N.¥. Feb. 1, 2013).

The AC erred by summarily dismissing an opinion from
plaintiff’s treating source that would, if credited, require a
change to plaintiff's RFC. A boilerplate statement by the AC that
the additional evidence does not provide a basis for changing the
decision “is insufficient as it frustrates meaningful review by
this Court and provides [p]laintiff£ with no material information
to explain why” the opinion was rejected. Id. This error was not
harmless, particularly because if credited, plaintiff would be
absent from work around four days per month, a fact that the VE
testified would preclude full-time employment. AR at 51
(“CQuestion:] If an individual is going to miss four days of work
per month, could that individual maintain full-time employment?

(Answer:] No.”}.

10
Conclusion
For the reasons explained above, plaintiff’s motion for
judgment on the pleadings (Docket # 11), is granted, the
Commissioner's motion for judgment on the pleadings (Docket # 17)
is denied, and the case is remanded for further proceedings

consistent with this Décision and Order.

     
      

HH fy ae mf

JONATHAN W. FELDMAN
United States Magistrate Judge

Dated: September 4. 2019
Rochester, ew York

LL
